Citation Nr: 0011140	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
Title 38, Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother, L.H.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1972.  The veteran died on December [redacted], 
1997; the appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance under 
Title 38, Chapter 35.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  The appellant 
essentially contends that the veteran's "acute polydrug 
intoxication," which was the cause of his death, was related 
to his service-connected post-traumatic stress disorder.

The record reflects that before he died, the veteran reported 
that he had received medical treatment at several VA Medical 
Centers (VAMC) throughout the 1970's and early 1980's, and 
again in May 1990.  VA Forms 10-7131 in the file support his 
assertions.  It does not appear that the records of this 
treatment have been obtained or associated with the claims 
folder.

In Morton v. West, 12 Vet. App. 477 (July 14, 1999), the 
United States Court of Appeals for Veterans Claims recently 
held that VA cannot assist a claimant in development of a 
claim which is not well grounded.  The Court has also held, 
however, that a claim may be remanded in certain 
circumstances before a determination is made as to whether 
that claim is well grounded.  For example, in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board, and 
must be obtained.

Therefore, because the veteran has reported receiving 
treatment at several VAMC's in the past, and because this 
records of this treatment have not been obtained and 
associated with the claims folder, the Board believes that a 
remand of this case is necessary in order to provide the RO 
with the opportunity to acquire these records.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain copies of all VA 
medical treatment records pertaining to 
the veteran from November 1972 to May 
1990.  These should include inpatient, 
outpatient, and mental health clinic 
treatment records.  Requested records 
should include (but not be limited to) 
the following specific VA medical 
facilities: the VAMC in Brecksville, Ohio 
(including treatment throughout the 
1970's and again in May 1990); the VAMC 
in Walla Walla, Washington (particularly 
in 1982); and the VAMC in Butler, 
Pennsylvania.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death and eligibility for 
Dependents' Educational Assistance under 
Title 38, Chapter 35.  Additional 
evidentiary development may be 
undertaken, if deemed to be appropriate 
by the RO.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



